Citation Nr: 0822745	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  06-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona that denied the benefit sought on appeal.  
The veteran, who had active service from September 1968 to 
January 1969, appealed the decision to the BVA and the case 
was forwarded to the Board for appellate review.  


FINDINGS OF FACT

1.  A left knee disorder clearly and unmistakably existed 
prior to service.

2.  The preexisting left knee disorder did not chronically 
worsen or increase in severity during service.


CONCLUSION OF LAW

A preexisting left knee disorder was not aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in July 2004, November 2004, and March 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as indicated under 
the facts and circumstances in this case.  

In addition, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed 
Cir. 2006).  Therefore, the Board finds that the duty to 
notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran contends that he had a knee sprain prior to 
induction that was further aggravated by service, resulting 
in a cartilage tear in his left knee.  The veteran claims 
that the cartilage tear has resulted in his current knee 
disorders.  Therefore, the veteran believes he is entitled to 
service connection for a left knee disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, every 
person employed in the active military, naval or air service 
for six months or more shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
evidence or medical judgment is such to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated during 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The veteran is competent to provide probative evidence within 
his personal lay knowledge, such as accounts of his personal 
history.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's most recent account of his medical 
history was recorded in the May 2006 VA examination.  
According to the veteran, he injured his knee twice prior to 
service.  The first injury occurred in 1962 or 1963 when he 
banged his knee on the dashboard during an automobile 
accident.  As a result, the veteran states that he had to 
wear a knee wrap for one to two weeks, but did not require 
other treatment to completely resolve the symptoms.  The 
second incident occurred three months prior to his induction 
when he sprained his knee.  The veteran claims that he did 
not seek medical attention and the symptoms resolved 
themselves prior to his induction.

During service, the veteran stated that he began feeling knee 
pain while in basic training after he jumped into a frozen 
sawdust pit.  After resting the knee for a few days, he 
reentered training only to experience periodic swelling of 
the knee.  Although he was seen and treated off and on during 
basic training, the veteran claims that he mostly continued 
with the training during that time.  Having completed basic 
training, the veteran reinjured his knee during advanced 
individual training when he fell while climbing down a wall.  
He reports being diagnosed as having torn the cartilage in 
his knee.  Given a choice between surgery and a discharge, 
the veteran claims that he chose to be discharged.

Since a spring 1969 surgery following service to repair the 
cartilage, the veteran claims that he has had two other 
surgeries on the knee.  The condition of the knee has 
worsened, creating conditions reported by the veteran such as 
progressive pain, arthritis, locking and giving out.

The veteran's service medical records do not coincide 
precisely with the series of events in the veteran's account.  
In the medical history section of the veteran's 1966 pre-
induction service examination stated that he was treated for 
an injury to his leg and ankle in 1962.  The veteran's 
September 1968 enlistment examination reported that the 
veteran had abnormal lower extremities.  The treating 
physician noted a recent sprain of the veteran's left knee, 
describing it as not significant.  In the medical history 
portion of the examination, the veteran noted that he had a 
"trick" or locked knee and confirmed that he had sprained 
his left knee.  

The veteran's September 1968 service medical records indicate 
that shortly after the veteran's entry medical examination he 
fell and hurt his left knee.  The examiner noted that the 
veteran had experienced knee troubles for years and was told 
that he had cartilage damage that would cause brief swelling 
and effusion.  X-rays indicated no significant abnormality.  
He was put on limited duty for two and a half weeks.  

In October 1968, the veteran continued to report pain in his 
left knee.  The records from the orthopedic clinic noted that 
the veteran complained of occasional knee pains off and on 
since high school and recurrent swelling.  The examiner noted 
that the veteran did not have any swelling at that time.  
Following the examination the impression was that the knee 
was within normal limits orthopedically.  When seen later in 
October, examination of the left knee was within normal 
limits.

The veteran's November 1968 service medical records indicate 
that the he sought treatment again, noting the old injury to 
his left knee.  The examiner requested a consultation with an 
orthopedist.  The December 1968 orthopedist's consultation 
records stated that the veteran complained of pain in the 
knee, especially when running, performing deep knee bends, 
etc.  At that point, the veteran stated that his discomfort 
was constant.  The orthopedist found no effusion in the knee, 
that the ligaments appeared stable, that the McMurray's test 
results were negative and that that there was no atrophy.  
The orthopedist diagnosed the veteran with mild 
chondromalacia, but recommended that he return to duty.

In January 1969, the veteran saw the orthopedist for a 
consultation.  The veteran reported that he had visited a 
private medical doctor in December 1968 who diagnosed a tear 
of the medial meniscus.  Upon examination, the orthopedist 
reported finding no effusion or tenderness, a full range of 
motion in the knee, no atrophy and a negative finding for a 
McMurray's test.  The orthopedist recorded that no pathology 
was found, but in light of the veteran's history, decided to 
reexamine the veteran in two weeks.  The veteran was again 
placed on limited duty for two weeks.

After the veteran reported swelling in his knee, the 
orthopedist agreed to see him three days prior to the date 
scheduled for reexamination in January 1969.  The veteran 
told the orthopedist that he had experienced pain and 
swelling since incurring a cartilage tear in his left knee 
while playing high school football.  The orthopedist's 
physical examination notes that the examiner found moderate 
effusion, that the knee appeared stable with a full range of 
motion, and that the McMurray's test results were positive, 
noting pain with clicking in the knee.  The orthopedist 
diagnosed a tear in the veteran's left knee of the medial 
meniscus and recommended separation from service.  

The January 1969 clinical examination section of his 
discharge medical examination noted the orthopedist's report 
of an old cartilage tear and a slight effusion of the 
veteran's left knee.  

In July 1971, the Industrial Commission of Arizona awarded 
workmen's compensation to the veteran for a left leg injury 
incurred in July 1968, two months prior to his entry into 
service.  In their decision granting said benefits, the 
commission found that the injury caused a permanent 
disability to the veteran's leg equal to 25 percent 
functional loss of his left leg.  Paperwork filed with the 
commission following the award stated that the veteran had 
surgery on the leg in July 1970.
 
The September 2003 records of a VA orthopaedic clinic note 
that the veteran was diagnosed as having an internal 
derangement of the left knee with MRI documentation of a 
medial meniscus tear and tricompartmental arthritis and a 
possible attenuation of the ACL.  

A December 2004 VA examination reported that the veteran's 
knee hurt daily, with recurring swelling, clicking and 
grinding.  He also complained that even while using a brace, 
the knee would often fail.  Following the examination, the 
examiner stated that the veteran's functional impairment was 
moderate with minimal give away weakness, no fatigability and 
no incoordination.  The diagnosis was left knee status post 
several surgeries with tricompartmental degenerative joint 
disease plus chondromalacia.  

A report of a May 2006 VA examination indicated that the 
claims file had been reviewed by the examiner.  Following the 
examination, the veteran was diagnosed as having severe 
degenerative joint disease and medical meniscal tear of the 
left knee.  The VA examiner opined that although the veteran 
minimized his pre-induction left knee injuries, and cited 
some specific traumas to his knee during his brief period of 
service, the available contemporaneous records differ from 
his recollections somewhat.  The examiner indicated that the 
records document that the veteran had significant prior left 
leg injury and that he reported recurrent left knee pain 
since high school.  He went on to explain  that there was no 
significant traumas documented in service and that the 1971 
worker's compensation decision awarded compensation to the 
veteran for a left leg injury in July 1968, prior to 
induction into service.  The examiner concluded that based on 
all of the evidence, there was no evidence that the veteran's 
pre-existing left knee condition was significantly and 
permanently aggravated by his brief period of active duty.  
It was his opinion that it was not at least as likely as not 
that the veteran's pre-existing left knee disability was 
aggravated by service.   

Based on this record, the Board finds that the veteran had a 
pre-existing left knee disorder upon entry into service and 
that the severity of the condition did not increase during 
service and was not aggravated by the veteran's service.  

In examining the record in accordance with 38 U.S.C.A. 
§ 1111, the Board notes that the veteran's September 1968 
entry medical examination indicated that the veteran's lower 
extremities were abnormal.  The examiner included a written 
notation on the report reporting a recent sprain of the left 
knee.  Even though the sprain was listed as not significant, 
the examiner still noted that it qualified the knee as 
abnormal.  The veteran's medical complaints soon after entry, 
the award of workmen's compensation for a left leg injury 
predating service, and the veteran's statements throughout 
the record confirm the accuracy of the examiner's notation.  
Considering the notation on the entry examination, the Board 
finds that the veteran was not presumed to be in sound 
condition upon entry into service.  

Even without the notation on the entry medical examination, 
the Board finds that the record shows clearly and 
unmistakably that the veteran had a left knee disorder prior 
to service.  Throughout his brief service tenure, the veteran 
recounted a history of knee injuries to his treating 
examiners.  The Board notes that the veteran's records 
include references to a tear in his medial meniscus, an 
automobile-related injury that caused the leg to be in a cast 
for six months and a further injury to the leg occurring 
1968, just prior to entry into service.  In light of the 
history of these injuries supplied by the veteran 
contemporaneous to in-service treatment and the findings of 
the examining physicians, the Board finds that the evidence 
sufficiently indicates that the veteran had a pre-existing 
injury prior to entry into service. 

Having determined that the veteran suffered from a pre-
existing injury prior to entry, the Board finds the evidence 
sufficiently indicates that the injury was not aggravated by 
the veteran's service since there was no increase in severity 
of the preexisting left knee disorder during service.  While 
the veteran contends that his activities in service worsened 
his previous injury, as a layman, does not have the requisite 
training to offer an opinion that requires medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The only medical opinion regarding whether the veteran 
preexisting left knee disorder increased in severity and was 
aggravated during service is contained in the report of the 
May 2006 VA examination, and that opinion is not favorable to 
the veteran's claim  In his report, the examiner noted that 
the service medical records were devoid of any mention of 
significant trauma to the veteran's left  knee during service 
and noted the lengthy history of preservice left knee pain 
recorded in the reports.  The examiner noted that the record 
included no evidence demonstrating that the veteran's 
preexisting left knee condition was worsened by service.  

Considering the examiner's access to all pertinent evidence 
in this matter and the lack of a contradictory opinion, the 
Board finds that the medical evidence indicates that the 
veteran's pre-existing injury did not increase in severity 
during service and was not aggravated by service.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting 
that the Board may assign a medical opinion probative value 
based upon the expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches). 

As such, the Board finds that the veteran's preexisting left 
knee disorder was not aggravated by service.  According, the 
veteran's claim for service connection for a left knee 
disorder is denied.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


